Exhibit NEWS RELEASE For Release: Immediate Contact: Ted Detrick, Investor Relations – (215) 761-1414 Chris Curran, Media Relations – (215) 761-1560 CIGNA REPORTS THIRD QUARTER 2008 RESULTS o Net income was $0.62 per share1 in the quarter, which included losses from the Guaranteed Minimum Income Benefits (GMIB) business2 of $0.22 per share1 and losses from the Guaranteed Minimum Death Benefits also known as Variable Annuity Death Benefits (VADBe) of $0.25 per share1. VADBe results are included in the Run-off Reinsurance segment. o Adjusted income from operations3 was $0.89 per share1 in the quarter, which included losses of $0.25 per share1 from VADBe. o The company currently estimates 2008 earnings per share1, on an adjusted income from operations3,10 basis, to be in the range of $3.40 to $3.50 per share1, including an expected fourth quarter loss of $0.45 per share1 related to the VADBe business.Management will provide additional information about the 2008 and 2009 earnings outlook on the third quarter 2008 earnings call. o The company’s diversified investment portfolio11 continues to perform well, generating attractive yields with limited credit impairment charges. PHILADELPHIA, October 30, 2008 CIGNA Corporation (NYSE: CI) today reported net income of $171 million, or $0.62 per share1, for the third quarter of 2008 compared with $365 million, or $1.28 per share1, for the same period last year. Net income for the third quarter 2008 included losses from the GMIB business2 of $61 million after-tax, or $0.22 per share1, primarily related to unfavorable equity market and interest rate movements. CIGNA's adjusted income from operations3 for the third quarter of 2008 was $246 million, or $0.89 per share1, which included losses of $0.25 per share1 from the VADBe business versus $321 million, or $1.13 per share1, for the same period last year. "In today’s challenging economic and competitive environment our ongoing businesses posted solid results in the quarter. However, the results of our Run-off Reinsurance segment were adversely impacted this quarter by the capital market turmoil." said H. Edward Hanway, Chairman and Chief Executive Officer of CIGNA Corporation. “Our ongoing businesses continue to deliver strong value to our customers. We remain committed to improving performance in 2009 for the benefit of our shareholders." -2- CONSOLIDATED HIGHLIGHTS The following is a reconciliation of adjusted income from operations3 to net income (after-tax; dollars in millions, except per share amounts): Three months ended Nine months ended Sept. 30, Sept. 30, June 30, Sept. 30, 2008 2007 2008 2008 Adjusted income from operations3 $246 $321 $303 $814 Net realized investment gains (losses), net of taxes (15 ) 17 (12 ) (18 ) GMIB results2, net of taxes (61 ) 2 34 (222 ) Special items4, net of taxes - 23 (52 ) (76 ) Income from continuing operations $170 $363 $273 $498 Income (Loss) from discontinued operations5 1 2 (1 ) 3 Net income $171 $365 $272 $501 Adjusted income from operations3, per share1 $0.89 $1.13 $1.08 $2.92 Income from continuing operations, per share1 $0.62 $1.28 $0.98 $1.78 Net income per share1 $0.62 $1.28 $0.97 $1.80 · Consolidated revenues were $4.9 billion for the third quarter of 2008 and $4.4 billion for the third quarter of 2007. · Health care medical claims payable6 were approximately $790 million at September 30, 2008 and $715 million at December 31, · The company repurchased7 on the open market approximately 3.3 million sharesof its stock for $125 million during the third quarter of 2008, approximately 1.2 million shares for $30 million in the month of October, and approximately 10 million shares for $380 million year to date. · Cash and short term investments at the parent company were approximately $130 million at September 30, 2008 and $885 million at December 31, 2007. CIGNA spent approximately $1.5 billion to acquire Great-West Healthcare on April 1, 2008 through a combination of cash and debt financing. -3- HIGHLIGHTS OF SEGMENT RESULTS · “Adjusted segment earnings (loss)” are adjusted income (loss) from operations3, as applicable, for each segment (see Exhibit 2). Health Care · This segment includes medical and specialty health care products and services provided on guaranteed cost, retrospectively experience-rated and service-only funding bases. Specialty health care includes behavioral, dental, disease management and pharmacy-related products and services. Financial Results (dollars in millions, medical membership in thousands): Third Qtr. Third Qtr. Second Qtr. Nine months ended 2008 2007 2008 Sept. 30, 2008 Adjusted Segment Earnings, After-Tax $187 $173 $181 $506 Premiums and Fees $2,975 $2,643 $3,049 $8,728 Segment Margin, After-Tax8 5.5% 5.7% 5.2% 5.1% Aggregate Medical Membership 11,900 10,223 12,067 · Third quarter 2008 adjusted segment earnings included after-tax earnings of $13 million related to Great-West Healthcare, which was acquired on April 1, 2008. Third quarter earnings reflect continued focus on managing operating expenses while investing in key strategic initiatives, strong contributions from our specialty businesses, tempered by continued pressure on the guaranteed cost medical loss ratio. On a sequential basis, results reflect improvement in both the guaranteed cost medical loss ratio and experience-rated results. · Premiums and fees in third quarter 2008 increased approximately 13% relative to third quarter 2007 primarily due to the acquisition of Great-West Healthcare, rate increases and higher specialty premiums, partially offset by a decline in guaranteed cost membership. Disability and Life · This segment includes CIGNA’s group disability, life, and accident insurance operations that are managed separately from the health care business. Financial Results (dollars in millions): Third Qtr. Third Qtr. Second Qtr. Nine months ended 2008 2007 2008 Sept. 30, 2008 Adjusted Segment Earnings, After-Tax $70 $63 $73 $211 Premiums and Fees $627 $610 $638 $1,896 Segment Margin, After-Tax8 9.7% 8.8% 10.0% 9.7% · Adjusted segment earnings in the quarter were strong, reflecting attractive revenue growth and margins. Third quarter 2008, third quarter 2007, second quarter 2008, and year to date 2008 results included a net favorable impact related to reserve studies of $5 million, $3 million, $8 million, and $16 million after-tax, respectively. -4- International · This segment includes CIGNA’s life, accident and supplemental health insurance and expatriate benefits businesses operating in select international markets. Financial Results (dollars in millions): Third Qtr. Third Qtr. Second Qtr. Nine months ended 2008 2007 2008 Sept. 30, 2008 Adjusted Segment Earnings, After-Tax $44 $47 $48 $144 Premiums and Fees $471 $454 $479 $1,422 Segment Margin, After-Tax8 8.8% 9.9% 9.6% 9.6% · Adjusted segment earnings in the quarter reflect year over year revenue growth and strong margins in both the life, accident, and supplemental health insurance and the expatriate benefit businesses, as well as a $3 million after-tax impact from unfavorable currency movement in South Korea, CIGNA's largest non-US market. Other Segments · Adjusted segment earnings (losses) for CIGNA's remaining operations are presented below (after-tax, dollars in millions): Third Qtr. Third Qtr. Second Qtr. Nine months ended 2008 2007 2008 Sept. 30, 2008 Run-off Reinsurance9 $(44 ) $37 $8 $(30 ) Other Operations $20 $30 $22 $64 Corporate $(31 ) $(29 ) $(29 ) $(81 ) · Run-off Reinsurance results for the quarter include reserve strengthening of approximately $70 million after-tax related to the VADBe business partially offset by favorable claim development for the workers compensation and personal accident businesses. OUTLOOK · CIGNA currently estimates full year 2008 consolidated adjusted income from operations3,10 to be in the range of $950 million to $980 million, or $3.40 to $3.50 per share1. These estimates include an expected fourth quarter loss of approximately $125 million after-tax related to the VADBe business, based on market conditions as of October 28, 2008. Actual fourth quarter results for VADBe could differ materially from this estimate due to changes in market conditions through year-end. · CIGNA currently estimates full year 2008 adjusted income from operations3,10 for the Health Care segment to be in the range of $690 million to $710 million. · CIGNA’s earnings and earnings per share1 outlooks exclude the impact of any future stock repurchase7. · Full year 2008 medical membership is expected to decline by approximately 1% on an organic basis. This estimate excludes the membership related to the acquisition of Great-West Healthcare. -5- · Management will provide additional information about the 2008 earnings outlook and discuss the 2009 earnings outlook on CIGNA's third quarter 2008 earnings call. The foregoing statements represent management’s current estimate of CIGNA's 2008 consolidated and Health Care segment adjusted income from operations3,10 as of the date of this release.
